Title: To Thomas Jefferson from John Neal, 29 April 1825
From: Neal, John
To: Jefferson, Thomas

Dr SirLondon. 7 Warwick St Pall Mall.
29. april, 1825The author of the manuscript, which I sent you sometime ago, appears very anxious to know, the result of my communication. I write you a line, therefore, now, praying you to say whether you have received it; and what prospect there may be, in the university for him, or his  colleagues. There is a now a prospect of his return to the continent. If you should not have written, before you recieve this, allow me to request a word or two, for him; and you will greatly obligeDear Sir,Yours, with  sincere respectJohn Neal